 


114 HR 1203 IH: To amend the Federal Water Pollution Control Act to clarify that the Administrator of the Environmental Protection Agency does not have the authority to disapprove a permit after it has been issued by the Secretary of the Army under section 404 of such Act.
U.S. House of Representatives
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1203 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2015 
Mr. McKinley (for himself, Mr. Peterson, Mr. Jenkins of West Virginia, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to clarify that the Administrator of the Environmental Protection Agency does not have the authority to disapprove a permit after it has been issued by the Secretary of the Army under section 404 of such Act. 
 
 
1.Permits for dredged or fill material
(a)In generalSection 404(c) of the Federal Water Pollution Control Act (33 U.S.C. 1344(c)) is amended by striking The Administrator is authorized and inserting Until such time as the Secretary has issued a permit under this section, the Administrator is authorized. (b)ApplicabilityThe amendments made by subsection (a) shall apply—
(1)to a permit issued under section 404(a) of the Federal Water Pollution Control Act (33 U.S.C. 1344(a)) after the date of enactment of this Act; and (2)to a permit issued under such section 404(a) on or before such date of enactment if the Administrator failed to submit to the Secretary a written objection to the permit prior to the Secretary’s issuance of the permit. 
 
